Citation Nr: 1131246	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-36 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for posttraumatic stress disorder (PTSD), from July 1, 2007.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from February 1994 to August 1994, June 1996 to March 1997, and January 2003 to July 2003.   

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decision in which the RO reduced the Veteran's disability rating for PTSD from 100 percent to 70 percent disabling, effective July 1, 2007, and denied a TDIU.  In April 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at in Washington, DC.  A transcript of that hearing is of record.  At the time of the hearing, the Veteran and his representative submitted additional evidence regarding the Veteran's employment history directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

The Board's decision addressing the claim for restoration of a 100 percent rating for PTSD from July 1, 2007, is set forth below.  The claim for a TDIU is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  In May 2005, the RO assigned a 100 percent rating for service-connected PTSD, effective the date of service connection; the rating was based on a December 2004 VA examination during which the Veteran cried almost throughout the entire more than one hour interview session; described having at least six jobs and losing them due to his PTSD symptoms; reported delusions of hearing a radio broadcasting military information; had decreased attention to personal hygiene and obsessive or ritualistic behaviors; was assessed as being unable to function in almost all areas of life including job, friends, and marriage, and as not being competent to mange his financial affairs; and the examiner assigned a Global Assessment of Functioning (GAF) score of 32.  

3.  A September 2006 QTC examination revealed that the Veteran had no delusional behavior and was not psychotic, manic, hypomanic, obsessive or compulsive; he suffered moderate social and occupational impairment due to PTSD symptoms, and was capable of working on a full-time basis, handling funds, and attending to his own activities of living; and the examiner assigned a GAF score of 60.  

4.  The competent medical evidence discloses improvement in the Veteran's psychiatric disability from the time of the December 2004 VA examination to that of the September 2006 QTC examination.

5.  Following the September 2006 VA examination, the RO proposed reducing the Veteran's rating for PTSD from 100 to 70 percent; the RO implemented the reduction by rating decision in March 2007, with the reduction to 70 percent, effective July 1, 2007.

6.  Medical and lay evidence since July 1, 2007, reflects occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood; it does not reflect total occupational and social impairment.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for service-connected PTSD, from July 1, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.126(a), 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

By letter dated in January 2007, the RO advised the Veteran that it proposed to reduce his monthly compensation benefits for his PTSD.  He was advised that his compensation would remain at the present rate for 60 days and he could submit medical or other evidence showing why the RO should not make the reduction.  He was informed that the best type of evidence would be from a physician who recently treated or examined him.  He was advised to submit that evidence within 60 days.  He was also informed that he could request a personal hearing.  He was advised that unless the Veteran responded within 60 days, the RO would assume that he had no additional evidence and did not want a hearing, and would make a decision using the evidence of record.  Accompanying the letter was a copy of the proposed rating reduction rating which included discussion of the evidence that was the basis for the proposed reduction.  The Veteran did not request a hearing.

Pursuant to the March 2007 rating action, the rating for the service-connected PTSD was reduced from 100 to 70 percent, effective July 1, 2007.  An April 2006 pre-rating letter informed the Veteran what information and evidence he must submit, and what information and evidence would be obtained by VA and how ratings and effective dates are assigned, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2008 SOC also set forth the applicable provisions of 38 C.F.R. § 3.159 pertaining to VA's duties to notify and assist.

The Board finds that the April 2006 and January 2007 notice letters, along with the January 2007 proposed rating reduction and the August 2008 SOC, adequately informed the Veteran of the applicable rating criteria and authority governing rating reductions; the evidence needed to continue the 100 percent rating; and his and VA's respective duties for obtaining evidence and to submit evidence and/or information in his possession to the RO.  After being provided each document identified above, the Veteran was afforded opportunity to respond.  The Veteran responded by requesting a hearing before a Veterans Law Judge of the Board and by submitting written statements from himself, his wife, and two friends.  The RO readjudicated the Veteran's claim on the basis of all the evidence of record (as reflected in a May 2010 supplemental SOC (SSOC)).  The requested Board hearing was held in April 2010, and the Veteran and his representative submitted further evidence, along with a waiver of initial RO consideration.  Hence, the Veteran is not prejudiced by the timing of the VCAA-compliant notice.  See, e.g., Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the reports of December 2004, September 2006, December 2007, and October 2009 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative, wife, and service comrades, on his behalf.

The Board also finds that no additional RO action to further develop the record on the claim for restoration of a 100 percent rating for PTSD, from July 1, 2007, is warranted.  The Board notes the Veteran's October 2007 written statement asserting that the September 2006 QTC examination was inadequate, and that the examiner was concerned about the hurricane weather the day of the examination instead of the examination, and requesting another examination after December 2, 2007.  Also, during the Veteran's April 2011 Board hearing, he testified that the September 2006 QTC examination was fairly short and curt, and that he felt that the examiner did not think that he saw action in Iraq because he was a reservist.  During this hearing, the Veteran's representative stated that the relevant VA examinations prior to October 2009 were inadequate because they failed to solicit adequate data regarding the Veteran's symptoms related to violence, and that the evidence failed to show material improvement in the Veteran's PTSD, particularly in light of the prejudicial attitude of the initial examiner described by the Veteran.

However, the Board finds that the September 2006 QTC examination is adequate.  The report of that examination, discussed in detail below, is thorough, describes in detail the Veteran's reported history, including his reported in-service stressors, and describes in detail his reported symptomatology and symptomatology found on mental status examination relevant to the pertinent rating criteria.  Also, the report of that examination includes acknowledgement by the VA examiner that the Veteran served in combat in Iraq, that he was repeatedly exposed to traumatic events which included actual deaths, threatened deaths, serious injuries, and threats to the physical integrity of himself and others, and that he reacted with intense fear, helplessness and horror.  It also reflects a diagnosis of PTSD, and opinions relating such PTSD and associated symptomatology to the Veteran's combat service in Iraq.  Moreover, as discussed in detail below, the Veteran was afforded another VA examination in December 2007, and the report of this examination confirms, in relevant part, the findings of the September 2006 QTC examiner.

Regarding the Veteran's representative's assertion that the VA examinations prior to October 2009 were inadequate because they failed to solicit adequate data regarding the Veteran's symptoms related to violence, as explained in detail below, the Board finds that the reports of both the September 2006 QTC examination and the December 2007 VA examination adequately address the Veteran's PTSD symptoms with respect to reports and symptoms of violent behavior.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

The report of a Walter Reed Army Medical Center examination dated in October 2004 indicates that the Veteran reported disturbed sleep, nightmares, flashbacks, and memory problems.  PTSD was diagnosed.

The report of a December 2004 VA examination indicates that the Veteran reported experiencing daily reminders of what he saw and did in Iraq, and it was noted that the Veteran cried almost throughout the entire more than one hour interview session.  It was also noted that the Veteran became notably upset when he saw two plastic back on the office floor, and said that they reminded him of the body bags he saw in Iraq.  It was also noted that, since he had returned from Iraq, he had had very poor adjustment, and described having at least six jobs and losing them because he was not able to concentrate and frequently forgot about what he was doing.  He reported spending time on the job or at home simply staring out the window, and that, since he returned, he was not able to do things he was able to do in the past quite easily, such as alphabetize things on the job.  He cried when he talked about changes in his personality after being overseas, and recounted his history and daily functioning in a robotic manner with flat affect, except when crying.  It was noted that his marital and family relationships had deteriorated, that his wife had threatened divorce, and that he had no friends outside of his Reserve unit.  He stated that he used to hunt, fish, and bike prior to going to Iraq but had done nothing since his return, and had been drinking on a regular, daily basis.  It was noted that he had been assaultive to his wife and his dog, and on one occasion was in a bar fight.  He had not attempted suicide, but thought of doing it.  The examiner stated that the Veteran had seen a radical deterioration since his return from Iraq.  

Mental status examination did not indicate any impairment of thought processes or communication, but the Veteran did hear a radio broadcasting important military type information.  Eye contact was fairly good but his decline included decreased attention to personal hygiene, such as often going many days without brushing his teeth or shower or shaving.   He was oriented to person, place and time, but complained of very poor long term memory.  In terms of obsessive or ritualistic behaviors, he tended to look in the mirror quite frequently and also tended to clean his ears quite a number of times during the day.  Rate and flow of speech was extremely monotone and flat.  He did experience anxiety/panic attacks and reported disturbances of mood, and times when he lost his cool and other times when he was very depressed.  Sleep was limited to at most four hours per night, it was noted that the Veteran met the criteria for PTSD, had disturbed sleep, cried a lot, and thought about his experiences on a daily basis.  It was noted that the Veteran had a series of photographs taken while in Iraq, which were particularly vivid and gruesome.

The diagnosis was PTSD, chronic, severe.  The examiner assigned a GAF score of 32, and stated that the Veteran's behavior and mood showed serious impairment, and that he was unable to function in almost all areas of life including job, fiends, and marriage.  It was also noted that, currently, the Veteran was not competent to manage his financial affairs, and he reported spending $30,000 in the first six month she was back from Iraq but could not explain why he did this.  Currently, his wife did the bills because he could not remember anything, and he further stated that he did not even open the mail.  The examiner noted that the Veteran was suffering a particularly severe case of PTSD.

In a February 2005 rating decision, the RO granted service connection and assigned an initial 70 percent rating for PTSD.  In a May 2005 rating decision, the RO found that the assigned 70 percent rating was clearly and unmistakably erroneous, and awarded a 100 percent rating for PTSD from the effective date of the award of service connection.  The RO assigned the 100 percent rating based on the report of the December 2004 VA examination.  

The report of a December 2004 VA psychological assessment by a VA social worker indicates that the Veteran was alert and oriented, very neat and clean, and reserved in his speech, but easily engaged in conversation.  The Veteran reported that he was planning a formal wedding ceremony between him and his wife, that he was not close with his siblings and maintained infrequent contact, and that he had attended college for five years but did not complete a degree program.  The Veteran reported having been fired from five jobs since returning from Iraq due to difficulty concentrating, angry outbursts, and interpersonal problems.  He also noted much difficulty coping since returning home and was concerned about memory difficulties, noting poor recall with letters of the alphabet and recent recall, such as if he had eaten a meal or not.  He denied suicidal thoughts or plan at the time but acknowledged depression and became tearful during the interview.  

A February 2005 VA psychiatry consult note indicates that the Veteran was having a rough time since coming back from Iraq, and that his present symptoms consisted of experiencing daily reminders of what he saw and did in Iraq.  It was noted that the Veteran's overall level of in-service traumatic stress was severe.  The Veteran reported very poor adjustment since returning from Iraq, feeling numb, having severe anger episodes for no reason, and becoming very upset, physically violent and impatient.  He also mentioned that he had lost at least six jobs and because of not being able to concentrate and forgetting what he was doing.  It was again noted that he spent most of his time at home simply staring out of windows, and that, since he returned, he was not able to do anything that he was able to do in the past easily, such as alphabetize things on the job.  The Veteran mentioned that his parents and wife noticed marked changes in his personality since his return from Iraq, and the Veteran was noted to be in tears with a flat affect when describing this.  The Veteran reported being assaultive to his wife and daughter, and on one occasion being in a bar fight, and it was noted that he had not attempted suicide but thought of doing this at times, though he currently denied it.

The VA examiner stated that the Veteran had shown a lot of deterioration in his functioning since he returned from Iraq.  He mentioned that his current concerns were his change in personality and anger with episodes of physical violence at times, and that he was forgetful and not able to take care of himself every day.  The Veteran mentioned feeling depressed and denied any suicidal or homicidal ideations, and there was no psychosis.  On mental status examination, he was alert and oriented, speech was of low volume, affect was flat, thought flow was normal, and thought content did not show any impairment or false communication, but showed anxiety and depression.  There were no suicidal ideations, recent and remote memory was fair, simple control and judgment were fair, and insight was intact.  The diagnosis was PTSD, chronic, with a GAF score of 35.  

A May 2005 VA treatment note indicates that the Veteran had a flat affect, and that he did not plan suicide but thought it would be easy to do.  

The report of a September 2006 QTC examination indicates that the Veteran had had multiple symptoms due to his service-related PTSD, including flashbacks, nightmares, difficulty falling asleep, difficulty remaining asleep, irritability, anger, suspiciousness about people, quickness to startle at loud noises, avoidance of information concerning war, difficulty concentrating and intermittent suicidal thoughts.  The Veteran reported still having nightmares approximately three times weekly concerning his specific in-service stressful events, and flashbacks on a daily basis.  He reported seldom socializing and spending time at home, and drinking two to three drinks of alcohol on a daily basis.  It was noted that the Veteran was not currently in treatment.  

On mental status examination, the Veteran stared straight ahead with a fixed gaze, occasionally glancing over as if to indicate that the examiner could not possibly understand what he had experienced.  He was considered to be a truthful and reliable historian, and no psychomotor agitation was noted.  His speech and thought processes were goal-directed.  He was oriented in all spheres, his memory function was good for three out of three objects at one and 15 minutes, and no memory deficit could be elicited.  Mood and affect were blunted, and he began to cry as he spoke about an in-service event.  The Veteran was not considered to be a threat to anybody else, but stated that he had had frequent angry verbal altercations with other people since his return home.  He stated that it took nothing to set him off, but denied that he had been violent recently.  The Veteran was not suicidal, homicidal, psychotic, manic, hypomanic, obsessive or compulsive.  Fund of knowledge, abstracting ability, mathematical calculating ability, insight, and judgment were good.

The examiner stated that the Veteran suffered from PTSD, and that the degree of such impairment was considered to be moderate.  The examiner also stated that the Veteran was capable of working on a full-time basis, but that he was disturbed by his symptoms every day.  It was also noted that the Veteran suffered from alcohol abuse to a mild degree, as a result of his combat experience.   The examiner assigned a GAF score of 60, and stated that the Veteran would be capable of handing funds, and was able to attend to his own activities of living and follow directions.  The examiner stated that the Veteran had been repeatedly exposed to traumatic events, which included actual deaths, threatened deaths, serious injuries, threats to the physical integrity of himself and threat to physical integrity of others, and that he reacted with intense fear, helplessness, and horror.  The traumatic events were persistently experienced by recurrent recollections of them and recurrent distressing dreams of them.  Persistent avoidance of stimuli included markedly diminished participation in activities, feelings of detachment from others, effort to avoid activities that aroused the events, and restricted range of affect.  Persistent symptoms of increased arousal were manifested by difficulty falling and remaining asleep, irritability and outbursts of anger, exaggerated startle response, difficulty concentrating, and hypervigilance.  The Veteran's disturbance due to PTSD was noted to cause impairment in social functioning.  

It was noted at the time of the September 2006 QTC examinations that there were no medical records accompanying the Veteran at the examination.  However, in an October 2006 addendum report, the examining physician indicated that the claims file was reviewed, and that such records supported, and did not change, the examiner's previously stated diagnosis of PTSD.

The report of a December 2007 VA examination, whereby the claims file was reviewed at the time of examination, indicates that the Veteran stated that, in 2006, he took a job that required that he spend 12 months in Iraq.  He reported being married since 2003, and that his wife complained that he was numb, unfeeling, and boring because he isolated himself from others.  The Veteran reported that he and his wife attended one marriage counseling session before he left for the contracting job in Iraq in November 2006.  He kept contact with his Army buddies from Iraq, and recently he and his wife and their friends visited with one of his buddies from the Iraq War who was moving to Sweden.  He reported watching TV and having some projects around the house, but not finishing them.  There was noted to be no history of suicide attempts, violence, or assaultiveness.  From November 2006 to November 2007 the Veteran worked in Iraq as a media specialist for a private contractor, but his contract had not been renewed.  He stated that he had problems concentrating and completing tasks, and felt that he "fit in" in Iraq better than he did here.  He said he did not mind high risk situations, and that while in Iraq he did not have nightmares or flashbacks, and his PTSD symptoms were less distressing.  

The Veteran was noted to be casually dressed and tense, with unremarkable speech, cooperative attitude, constricted affect, anxious mood, intact attention, and ability to do serial 7s and spell a word forward and backward.  He was fully oriented, with unremarkable thought process and thought content, and no delusions.  With respect to judgment, he was noted to understand outcome of behavior.  He had sleep impairment, with difficulty falling asleep and often awakening sweating, with his heart pounding, and short of breath.  It took him a while to return to sleep, and when his dreams were vivid, he had urinary incontinence.  He reported problems sleeping most nights, but not when he was in Iraq for the past 12 months.  He had no hallucinations, inappropriate behavior, or obsessive or ritualistic behavior, and he interpreted proverbs appropriately.  He had panic attacks, and it was noted that since the last examination in 2006 he had had panic attacks once or twice a month.  

There was no presence of homicidal or suicidal thoughts, no episodes of violence or problem with activities of daily living, and impulse control was noted to be fair.  He was able to maintain minimum personal hygiene.  It was noted that the Veteran came to the interview holding a half-smoked cigar in his hand, and said that the odor of the cigar masked other smells that might cause him to have recollections of combat stressors.  Remote, recent, and immediate memory was mildly impaired.  It was noted that he had recurrent and intrusive distressing recollections of events, including images, thoughts, perceptions, and recurrent dreams of the event, acting or feeling as if the traumatic event were recurring, intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event, and psychological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  He had markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, and restricted range of affect such as being unable to have loving feelings.  He had difficulty falling and staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  Symptoms of PTSD were noted to occur daily and were moderately severe.  The Veteran reported that his symptoms were masked or suppressed while he was working in Iraq from November 2006 to November 2007.  The Veteran attributed his hypervigilance, marital problems, sleep problems, and flashbacks to stress exposure.  The Veteran was currently unemployed.  

The diagnosis was PTSD, with a GAF score of 52.  It was noted that the Veteran had marital problems, some problems functioning occupationally, decreased social interaction, and reduced interest in leisure pursuits.  The Veteran had symptoms of hyperarousal, re-experiencing, and avoidance that had affected his ability to concentrate and socialize with others.  His hypervigilance caused sleep impairment and panic attacks.  His mood was tense.  It was noted that his prognosis was fair, that he had not been involved in regular psychiatric treatment or outpatient counseling for PTSD, and that medication and counseling may help him manage and moderate PTSD symptoms.  Specifically, the examiner stated that there was no total occupational and social impairment due to PTSD signs and symptoms, but PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work and mood.  The Veteran was noted to have developed a tendency to put himself in high risk situations that jeopardized his safety, and to have irritability and chronic tension causing marital problems, and difficulty with concentration and memory that had affected his job performance.  He was anxious and somewhat depressed, although he denied suicidal ideation, he seemed not to care if he should die, and presented as agitated.  

The Veteran also submitted written statements, dated in October 2008, from his wife and his service comrades, J. G. and J. B.

The Veteran's wife stated that the simplest of tasks seem to be overwhelming for the Veteran, that going to the grocery store caused anxiety, as he was uncomfortable around large groups of people, and became easily annoyed with people.  She also stated that going out to eat was difficult, as the Veteran was only comfortable at a table with his back to the wall and a view of all exits, and that sometimes he lost his temper with the waitress over very small things.  She also stated that simple tasks at home such as taking out the trash were impossible for him to do because they reminded him of the bags used to contain dead bodies in Iraq.  She stated that he was forgetful, always seemed as though he was in a different place, and would frequently stare off into space with a glazed over look.  She further stated that she had witnessed the Veteran yelling and crying at nothing, that he often woke from sleep screaming and in a cold sweat, that he wet the bed, and that he sometimes was disoriented and took several minutes to snap out of a nightmare.  She stated that he would sometimes go a week or more without shaving or brushing his teeth, that on occasion she forced him to bathe, and that often times he would wear the same clothes for days without changing.  She stated that his behavior at some times was bizarre, sometimes having trouble distinguishing between her two sisters who he had known for seven years, or forgetting how to get to a friend's house who they frequently visited.  She stated that his untidy appearance, frequent daydreaming inability to finish tasks or take orders had made it difficult for him to maintain work, that loud noises such as fireworks sent him into a panic, and that he overreacted and sometimes had violent arguments.  

J. G. stated that, after the Veteran came back from Iraq, he seemed much less communicative and more of a recluse, was quick to anger and seemed to get overwhelmed with life often.  He also stated that there seemed to be a constant tension between the Veteran and his wife. 

J. B. stated that, since Iraq, the Veteran had not been the same, had trouble reintegrating into civilian work and society, was prone to conflict, had a violent temper, and only spoke to his close friends with whom he had served in Iraq.  J. B. also stated that the Veteran was having marital problems and that his temper while disagreeing with his wife was scary.  J. B. further stated that the Veteran had grown paranoid, untrusting, cold, and confrontational, had problems relating to others, was uncomfortable in social and group settings, and preferred to be alone. 

The report of an October 2009 VA examination indicates that the Veteran reported being married since 2003, that his wife told him that he was not emotionally open or available, and that he had not spoken to his immediate family since January.  He stated that he had military friends and contacted them weekly or monthly, and that he was not currently being treated for a mental disorder.  There was noted to be no history of suicide attempts, but he reported that, in 2006, he punched his wife after she spit on him, but that he had had no episodes of violence or assaultiveness since then.  It was noted that the Veteran had last worked two weeks before, that he had been working sporadically, performing computer maintenance, and that he had had no steady employment for the past few years.  He reported problems with concentration and completing work tasks, and continuing to have dreams and flashbacks.  He reported discontinuing medications that were prescribed to him in 2005, and having intense conflicts with his neighbor.  

It was noted that the Veteran was unshaven and that his hygiene was fair.  Psychomotor activity was fatigued and tense, speech was unremarkable, attitude was cooperative, affect was flat, and mood was agitated and depressed.  He was noted to be easily distracted, but oriented to person time and place.  He had unremarkable thought process and thought content and no delusions.  With respect to judgment, the Veteran understood the outcome of behavior, and with respect to insight, the Veteran understood that he had a problem.  He had sleep impairment with horrific nightmares reported every night, whereby the Veteran wet the bed, and had cold sweats.  There were no hallucinations and no inappropriate behavior.  He interpreted proverbs appropriately and had no obsessive or ritualistic behavior.  Panic attacks reportedly occurred most days, and he avoided crowds and did not like elevators.  There were no homicidal or suicidal thoughts, fair impulse control, no episodes of violence, and no problem with activities of daily living.  The Veteran reported ability to maintain minimum personal hygiene.  Remote, recent and immediate memory was mildly impaired.  It was noted that the Veteran had recurrent and intrusive distressing recollections of in-service stressors including images, thoughts, perceptions, recurrent distressing dreams of the events, intense psychological distress and reactivity at exposure to internal or external cues that symbolize or resembled and aspect of the traumatic event.  Also noted were efforts to avoid thoughts, feelings, or conversations associated with the trauma, and efforts to avoid activities, places, or people that aroused recollections of the trauma.  Markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, and restricted range of affect were also noted.  There was difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  Symptoms were daily, and of serious severity.  The diagnosis was PTSD, with a GAF score of 42.  The examiner stated that PTSD symptoms were chronic and severe and caused serious impairment in social and occupational functioning.  

It was noted that the Veteran had limited social interaction with a few friends from the military, and otherwise he was socially isolated.  His symptoms of hyperarousal included chronic sleep problems, poor concentration, which had affected his work performance, and irritability and outbursts of anger, which had affected his interpersonal relationships.  It was noted that his prognosis was poor without treatment. 

During his April 2011 Board hearing, the Veteran testified that his did not consider his PTSD to have gotten any better, that he had just had an anxiety attack and had a trash can next to him because he throws up, that he experienced anxiety attacks on a regular basis, and that he experienced full panic attacks about three or four times per week.  He stated that he had received VA treatment in the past, but was not currently receiving any.  He testified that he was unable to concentrate, did not really like being around people, daydreamed or had "day mares," and had a hard time looking at reflective surfaces.  He stated that, although he would like to be confined to his home, he was not confined, but did not like to be around people, even though he used to be a very active and outgoing person, and that the people he talked to were primarily former unit members.  He testified that he did not get along as well as he would like to have with his wife, that he argued a lot with her.  He also stated that he had last worked in 2009, that he had lost the job because he was unable to concentrate, did not like to answer the phone, had trouble running programs, retuning emails, and keeping track of anything, and was somewhat combative with coworkers and supervisors, but that he had not tried to obtain employment since then because he was afraid.  The Veteran further testified that the September 2006 QTC examiner was fairly short and curt, and that the Veteran felt that the examiner did not think that he saw action in Iraq because he was a reservist.

In a closing argument, the Veteran's representative stated that the relevant VA examinations prior to October 2009 were inadequate because they failed to solicit adequate data.  The representative stated that the October 2009 examination revealed that the Veteran had been violent with his wife on one occasion in 2006, and that violence was a basis for a 100 percent evaluation, and if the information had been properly solicited it was unlikely that the Veteran's rating would have ever been reduced.  He also stated that the evidence failed to show material improvement in the Veteran's PTSD, particularly in light of the prejudicial attitude of the initial examiner described by the Veteran.

At the time of his hearing, in April 2011, the Veteran submitted a VA "Application for Increased Compensation Based on Unemployablity," which included the Veteran's report that he had last worked full time on December 15, 2009, and became too disabled to work on the same date.  It also indicates that the Veteran had earned $181,000 in the year 2008 working as a government contractor, that from December 2006 to February 2008 he had worked full time, lost two weeks from illness, and earned as much as $13,750 per month, and that, from February 2009 to December 2009, he had worked full time, lost four days from illness, and earned up to $10,417 per month.


III.  Analysis

Initially, the Board notes that the record does not indicate, and the Veteran does not contend, noncompliance with the procedural requirements for rating reductions. See 38 C.F.R. § 3.105(e) (2010).  Therefore, the Board will focus on the propriety of the reduction.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344 (2010); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The Board notes that the provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern reductions of rating in effect for five or more years, do not apply in this case because the 100 percent rating at issue was in effect from August 1, 2003, through June 30, 2007, a period of less than four years.  As regards disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).  In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282.

The 100 percent rating for the Veteran's PTSD was assigned pursuant to Diagnostic Code (DC) 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's claim for restoration of a 100 percent rating for PTSD, from July 1, 2007, must be denied. 

The medical evidence at the time of the assignment of the Veteran's 100 rating in May 2005-specifically, the report of the December 2004 VA examination, on which the 100 percent rating was based-and the September 2006 QTC examination findings disclose improvement in the Veteran's PTSD warranting the RO's reduction of the Veteran's rating for the disability from 100 percent to 70 percent, effective July 1, 2007.  The report of the December 2004 VA examination indicates that the Veteran cried almost throughout the entire more than one hour interview session, described having at least six jobs and losing them due to his PTSD symptoms, and had delusions of hearing a radio broadcasting important military type information.  It also indicates that his symptoms included decreased attention to personal hygiene, such as often going many days without brushing his teeth or shower or shaving, and obsessive or ritualistic behaviors of looking in the mirror and cleaning his ears frequently.  The report further contains the examiner's opinions that the Veteran was unable to function in almost all areas of life including job, friends, and marriage, and that the Veteran's PTSD symptoms left him currently not competent to mange his financial affairs.  It also reflects an assigned GAF score of 32; GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  DSM-IV.  

In contrast, while the report of the September 2006 QTC examination indicates that the Veteran began to cry as he spoke about an in-service event, he was not noted to be crying throughout the whole interview, no delusional behavior was noted, and he was noted not to be psychotic, manic, hypomanic, obsessive or compulsive.  Also, the September 2006 examiner opined that, while the Veteran suffered social and occupational impairment due to PTSD symptoms, the degree of such impairment was considered to be moderate, and that, although the Veteran was disturbed by his symptoms every day, he was capable of working on a full-time basis, would be capable of handling funds, and was able to attend to his own activities of living.  Furthermore, the Veteran was assigned a GAF score of 60; GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.  Thus, the Board finds that the September 2006 QTC examination disclosed improvement in the Veteran's PTSD.

Moreover, while symptomatology noted on the September 2006 QTC examination included flashbacks, nightmares, difficulty with sleep, irritability, anger, suspiciousness, quickness to startle, hypervigilance, avoidance of information concerning war, difficulty concentrating, intermittent suicidal thoughts, seldom socializing, markedly diminished participation in activities, feelings of detachment from others, and restricted range of affect, such symptoms do not meet the criteria for a 100 percent rating for PTSD.  Such symptoms most closely approximate the criteria for a 70 percent rating for PTSD, which includes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.

Also, the findings contained in the report of the December 2007 VA examination confirm that the Veteran's PTSD had demonstrated actual improvement.  During that examination, although the Veteran reported problems concentrating and completing tasks while working, he stated that from November 2006 to November 2007 he worked in Iraq as a media specialist for a private contractor.  It was further noted that the Veteran had unremarkable speech, no delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, no episodes of violence or problem with activities of daily living.  Also, it was noted that impulse control was fair, and he was able to maintain minimum personal hygiene.  Furthermore, symptoms of PTSD were noted to be moderately severe, the GAF score given was 52, and it was noted that the Veteran had marital problems, some problems functioning occupationally, decreased social interaction, and reduced interest in leisure pursuits.  Such symptoms show improvement since the December 2004 VA examination, at which time the Veteran described losing at least six jobs due to PTSD, had delusions of hearing a military radio broadcasting, had decreased attention to personal hygiene and obsessive or ritualistic behaviors, was determined to be unable to function in almost all areas of life including job, friends, and marriage, and to be currently not competent to mange his financial affairs, and was assigned a GAF score of 32.

The Veteran's improvement in his PTSD, specifically with respect to occupational impairment, from the time of the December 2004 VA examination, is further confirmed by the Veteran's April 2011 VA "Application for Increased Compensation Based on Unemployablity."  This document includes the Veteran's report that from December 2006 to February 2008 he had worked full time, lost two weeks from illness, and earned as much as $13,750 per month.  The Veteran's employment during this period indicates improvement from the assessment of being unable to function in a job, reflected in the report of the December 2004 VA examination.

The Board notes the argument made by the Veteran's representative during the April 2011 Board hearing that the VA examinations prior to October 2009 failed to solicit adequate data as, during the October 2009 examination, the Veteran revealed that he had been violent with his wife on one occasion in 2006, and that if that information had been properly solicited previously, it was unlikely that the Veteran's rating would have ever been reduced.  However, the Board finds that information regarding the Veteran's violent behavior was properly solicited during the September 2006 QTC examination, as it was noted that, although the Veteran reported frequent angry verbal altercations with other people since his return home, he was not considered to be a threat to anybody else, and, although he stated that it took nothing to set him off, he denied that he had been violent recently.  In this regard, again, on December 2007 VA examination, there was noted to be no history of violence or assaultiveness, and the Veteran reported no episodes of violence.  Thus, the Board finds that the September 2006 QTC examination adequately addressed the Veteran's PTSD symptoms with respect to reports of violent behavior.  Moreover, the Board notes that, even considering this one, later-reported act of violence involving his wife, which allegedly took place in 2006, for the reasons discussed above, the Veteran's PTSD still showed improvement to warrant a reduction from a 100 percent rating to a 70 percent rating.  In this regard, the Board also notes that impaired impulse control such as unprovoked irritability with periods of violence is listed as a criterion for a 70 percent rating for PTSD.

For the above reasons, the Board finds that the RO's reduction in rating from 100 percent to 70 percent for PTSD, effective July 1, 2007, was proper.

Moreover, the evidence does not show that the Veteran's PTSD has warranted a rating in excess of 70 percent since July 1, 2007.  The medical evidence since that date shows PTSD approximating a rating no higher than 70 percent.

The report of the December 2007 VA examination indicates PTSD symptoms of chronic sleep impairment with nightmares, panic attacks, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, and restricted range of affect such as being unable to have loving feelings, a tendency to put himself in high risk situations that jeopardized his safety, irritability and chronic tension causing marital problems, and difficulty with concentration and memory that had affected his job performance.  It also indicates that the Veteran was casually dressed, fully orientated, had unremarkable thought process and thought content, and had no delusions.  It was also noted that there were no homicidal or suicidal thoughts, and no episodes of violence or problem with activities of daily living, and impulse control was noted to be fair.  He was further noted to be able to maintain minimum personal hygiene.

Such symptoms more closely approximate the criteria for a 70 percent rating for PTSD-which includes occupational and social impairment, with deficiencies in most areas, with symptoms such as impaired impulse control, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships-than those for a 100 percent rating.  In this regard, the VA examiner specifically stated that there was no total occupational and social impairment due to PTSD signs and symptoms-the criteria for a 100 percent rating-but that PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work and mood-criteria for a 70 percent rating.  

Likewise the report of the October 2009 VA examination indicates PTSD approximating a rating no higher than 70 percent.  There was noted to be no history of suicide attempts, no delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, no homicidal or suicidal thoughts, fair impulse control, no episodes of violence, and no problem with activities of daily living, and the Veteran reported ability to maintain minimum personal hygiene.  Thus, again, the Veteran did not show symptoms meeting the criteria for a 100 percent rating for PTSD.  In this regard, since July 1, 2007, there has never been noted to be impairment in thought processes or communication, delusions or hallucinations, inappropriate behavior, noted danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation, or memory loss for names of close relatives, own occupation, or own name, or any other such symptoms meeting the criteria for a 100 percent rating for PTSD.  

Moreover, on that October 2009 examination, while the Veteran reported problems with concentration and completing work tasks, and continuing to have dreams and flashbacks, and that he had had no steady employment for the past few years, it was noted that the Veteran had last worked as recently as two weeks before, and that he had been working sporadically, performing computer maintenance.  Thus, the Veteran did not report an employment history consistent with total occupational impairment.  Furthermore, while the October 2009 VA examiner stated that PTSD symptoms were chronic and severe and caused serious impairment in social and occupational functioning, such assessment is more consistent with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, than the "total occupational and social impairment" required for a 100 percent rating.

The Board notes that the Veteran's GAF score given on the October 2009 VA examination was 42, which is the lowest assigned score since July 1, 2007.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV.  However, the Board finds this score to be consistent with the criteria for a 70 percent rating for PTSD, which include such serious symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, difficulty in adapting to stressful circumstances including work or a worklike setting, and an inability to establish and maintain effective relationships.

The Board acknowledges the October 2008 the lay statements submitted by the Veteran's wife, J. G., and J. B.  Such statements indicate that the Veteran was less communicative and more of a recluse, quick to anger, and easily overwhelmed, had marital problems due to his temper, was prone to conflict, had a violent temper, only spoke to his close friends with whom he had served, had grown paranoid, untrusting, cold and confrontational, was uncomfortable in social and group settings, and preferred to be alone.  These statements also indicate that the Veteran at some times displayed bizarre behavior, sometimes having trouble distinguishing between his sisters-in-law who he had known for seven years, or forgetting how to get to a friend's house whom he frequently visited, frequently having an untidy appearance, frequently daydreaming, and having an inability to finish tasks or take orders.  However, again, the Board finds this described symptomatology to be consistent with the criteria for  a 70 percent rating, which includes occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking, or mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.

The Board notes the Veteran's wife's statement that that she had in the past witnessed the Veteran yelling and crying at nothing.   However, while the Veteran's wife indicated that this occurred after the Veteran returned from Iraq, she did not indicate whether such incidents took place prior to or after the July 1, 2007, effective date of the Veteran's rating reduction.  In this regard, as discussed above, while a statement indicating that the Veteran had delusions is consistent with the medical findings during the December 2004 VA examination, it is not consistent with the findings on the September 2006 QTC examination and subsequent VA examinations, which indicated no delusions, hallucinations, or inappropriate behavior noted on examination or reported by the Veteran.  The Board finds such reports, which include findings by medical professionals and reports by the Veteran, to be the most probative evidence regarding whether the Veteran suffered from delusional behavior.  Thus, even considering the Veteran's wife's assertions of any delusional behavior, the Board finds that the Veteran has not suffered from persistent delusions or hallucinations, grossly inappropriate behavior, or other symptoms that would warrant a 100 percent rating for PTSD since July 1, 2007.

The Board also acknowledges the testimony of the Veteran and his wife during the April 2011 Board hearing, indicating that the Veteran suffered panic attacks three or four times per week, concentration problems, and intrusive thoughts and recollections, and that the Veteran had limited social interaction, primarily socializing with former unit members and not wanting to be around people, and irritability that hurt his relationships and interfered with his employment.  However, as discussed above, such symptoms are more consistent with a 70 percent rating for PTSD than a 100 percent rating.

Also, again, the Board notes the Veteran's representative's statement that the October 2009 examination revealed that the Veteran had been violent with his wife on one occasion in 2006, and that violence was a basis for a 100 percent evaluation.  However, again, impaired impulse control such as unprovoked irritability with periods of violence is a criterion for a 70 percent rating for PTSD.  While the Veteran might have been violent with his wife one time due to his PTSD symptoms, he has never been noted to be, or claimed to be, a persistent danger of hurting himself or others.  

Moreover, again, in considering whether restoration of a 100 percent rating for PTSD, from July 1, 2007, is warranted, the Board has considered the Veteran's
VA "Application for Increased Compensation Based on Unemployablity," submitted in April 2011.  This document includes the Veteran's report that he had last worked full time on December 15, 2009, and became too disabled to work on the same date.  It also indicates that the Veteran had earned $181,000 in the year 2008 working as a government contractor, that from December 2006 to February 2008 he had worked full time, lost two weeks from illness, and earned as much as $13,750 per month, and that, from February 2009 to December 2009, he had worked full time, lost four days from illness, and earned up to $10,417 per month.  Thus, while the medical evidence has clearly shown the Veteran's PTSD to cause occupational impairment, the Veteran's reported employment history, in addition to the medical evidence discussed above, suggests that there has not been total occupational impairment due to PTSD during the period of time in question.

Accordingly, the Board must conclude that, as the reduction in rating from 100 percent to 70 percent was proper, and that the criteria for restoration of a 100 percent rating from July 1, 2007, have not been met, the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against restoration of a 100 percent rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Restoration of a 100 percent rating for PTSD, from July 1, 2007, is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claim for a TDIU is warranted.  

Since July 1, 2007 (the effective date of the reduction of the Veteran's 100 percent rating for PTSD), the Veteran has had service connection for PTSD (rated as 70 percent disabling); chronic lumbar strain (rated as 10 percent disabling prior to October 28, 2008, and as 40 percent since October 28, 2008); tinnitus (rated as 10 percent disabling); peri-anal laceration (rated as 0 percent disabling); and erectile dysfunction (rated as 0 percent disabling).  The combined rating is 80 percent.   

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a TDIU, as service connection has been in effect for PTSD, rated as 70 percent disabling, for the entire period in question.  However, the remaining question is whether the Veteran's service-connected disability, in fact, renders him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

In January 2008, the Veteran underwent VA genitourinary, spine, and rectal/anal examination by a VA physician.  Following examination of the Veteran, the physician stated that neither the Veteran's erectile dysfunction nor his peri-anal laceration affected his employability.  However, the physician stated that the Veteran was unable to work because of his PTSD, that he could not concentrate, and also noted that the Veteran was unable to sit too long or drive.  The examiner stated that the PTSD and lower back muscle spasm limited the Veteran's daily, occupational, and other activities markedly.  However, despite these opinions, the January 2008 VA physician did not provide a supporting rationale as to why the Veteran was unable to work because of his PTSD, did not indicate any review of relevant mental health records, and made no findings whatsoever pertinent to the Veteran's PTSD.

The Board notes the examining VA clinical psychologist's opinion, contained in the report of the October 2009 PTSD examination, that the Veteran's PTSD symptoms were chronic and severe and caused serious impairment in social and occupational functioning.  It was also noted by the clinical psychologist that the Veteran had been unemployed for two weeks, that he claimed that he had had sporadic employment and was unemployed due to PTSD, and that the Veteran's PTSD symptoms included problems with concentration.  However, neither the report of the October 2009 VA examination, nor any other medical opinion evidence, has provided a clear-stated opinion with an adequate rationale as to whether the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment.

In this regard, the Board also notes the VA "Application for Increased Compensation Based on Unemployablity," submitted by the Veteran in April 2011.  This application indicates that the Veteran had last worked full time on December 15, 2009, and became too disabled to work on the same date.  It also indicates that the Veteran had earned $181,000 in the year 2008 working as a government contractor, that from December 2006 to February 2008 he had worked full time, lost two weeks from illness, and earned as much as $13,750 per month, and that, from February 2009 to December 2009, he had worked full time, lost four days from illness, and earned up to $10,417 per month.  No VA medical professional has yet reviewed any such employment history.

Given the foregoing, the Board finds that the RO should arrange for the Veteran to undergo further VA examination, by a psychiatrist, to obtain a medical opinion as to whether he is rendered unemployable solely as a result of his service-connected disabilities.  The examiner should clearly opine whether the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in a denial of the claim for a TDIU (which is considered a claim for increase).  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

While the matter is on remand, to ensure that all due process requirements are met, and that the record before the psychiatrist is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the psychiatrist designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining psychiatrist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The psychiatrist should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether, without regard to the Veteran's age or impairment due to nonservice-connected disability, it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment.  

In rendering the requested opinion, the psychiatrist should specifically consider and discuss the reports of December 2004, September 2006, December 2007, and October 2009 VA PTSD examinations, the report of the January 2008 VA genitourinary, spine, and rectal/anal examinations, and the April 2011 VA "Application for Increased Compensation Based on Unemployablity."  

The psychiatrist should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the Veteran fails, without good cause, to report to the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim for a TDIU in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.



The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


